                Case 19-50588-JKS         Doc 32       Filed 08/16/21    Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

 In Re:                                            :   Chapter 11
                                                   :
 Woodbridge Group of Companies, LLC                :   Case No.: 17-12560 (JKS)
                                                   :
                      Debtor.                      :
                                                   :
 Michael Goldberg, as Liquidating Trustee of       :
 the Woodbridge Liquidation Trust,                 :   MEDIATOR’S CERTIFICATE OF
 successor in interest to the estates of           :   COMPLETION
 Woodbridge Group of Companies, et al.,            :
                                                   :
                      Plaintiff,                   :
 v.                                                :   Adv. Proc. No.: 19-50588 (JKS)
                                                   :
 IRA Services Trust Company, Custodian for         :
 the Benefit of Ivan Orr; Ivan Orr,                :
                                                   :
                  Defendants.                      :
                                                   :

        In accordance with this Court's Order Assigning Adversary Proceeding to Mediation, the
undersigned mediator reports that the mediation was completed on July 30, 2021 and resolved in
the following manner (complete applicable provisions).

          (a)   The following individuals were present:

                (1)      Parties (name and capacity) -

                         Michael Goldberg, Plaintiff
                         Ivan Orr, Defendant

                (2)      Counsel (name and party representing) -

                         Jeffrey P. Nolan, Counsel to Michael Goldberg

          (b)   The following parties failed to appear and/or participate as ordered:


          (c)   The outcome of the mediation conference was:

            X     The matter has been completely resolved and counsel (or parties) have been
                  instructed to file an appropriate stipulation and proposed order within twenty (20)
                  days of the conference.



TADMS:5553523-1 035888-192172
               Case 19-50588-JKS        Doc 32     Filed 08/16/21     Page 2 of 2




       _____     The matter has been partially resolved and counsel (or parties) have been
                 instructed to file an appropriate stipulation and proposed order regarding those
                 claims or issues which have been resolved within twenty (20) days.

       ____      The following issues remain for this court to resolve:

       ____      The matter has not been resolved and should proceed to trial.

                 OTHER: This matter has settled prior to mediation.




Dated: August 16, 2021                         /s/ Judith K. Fitzgerald
                                             Judith K. Fitzgerald (PA I.D. No. 18110)
                                             Tucker Arensberg, P.C.
                                             1500 One PPG Place
                                             Pittsburgh, PA 15222
                                             (412) 594-1212




TADMS:5553523-1 035888-192172
